Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 8/12/2022 has been entered. 	
Claim Status
Claims 1, 3-9 and 10-22 are pending.
Claims 2 and 10 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 8/12/2022, have been fully considered, but are moot because the arguments regarding claims 1 and 16 do not apply to new ground of rejections with new references, US 2008/0026564 A1 to Frohberg and US 2019/0157405 A1 to Huang. See detail below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, it recites the limitation “the second source/drain contact via…”.  There is insufficient antecedent basis for this limitation. For the examination purpose, it is interpreted as “the source/drain contact via…” according to base claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, of record, hereinafter Wang) in view of Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) and in further view of Kai Frohberg et al., (US 2008/0026564 A1, hereinafter Frohberg).
Regarding claim 1, Wang discloses a method, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Wang’s Fig. 13, annotated. 
receiving a workpiece (in Fig. 11/10) comprising: 
a gate structure (806), 
a first source/drain feature (S/D region 812) and a second source/drain feature (S/D region 810), 
a first dielectric layer (ILD 820) over the gate structure (806), the first source/drain feature (812) and the second source/drain feature (810), 
a first source/drain contact (contact made of glue or barrier layer 826 and metal layer 829) disposed over the first source/drain feature (812), 
a second source/drain contact (contact made of glue or barrier layer 826 and metal layer 828) disposed over the second source/drain feature (810), 
a first etch stop layer (ESL) (830) over the first dielectric layer (820), and 
a second dielectric layer (ILD 832) over the first ESL (830); 
… 
forming a gate contact opening (gate via opening 834 in Fig. 12) through the second dielectric layer (832), the first ESL (830), and the first dielectric layer (820) to expose the gate structure (806); 
after the forming of the gate contact opening (834), forming a common rail opening (composite opening 838 in Fig. 13) adjoining the gate contact opening (834), wherein the second source/drain contact (826,828) is exposed in the common rail opening (838); and 
after the forming the common rail opening (838), forming a common rail contact (contact made of glue or barrier layer 840 and metal layer 842 in Fig. 14) in the common rail opening (838).
Wang does not expressly discloses forming a source/drain contact via through the second dielectric layer (ILD 832) and the first ESL (830) to couple to the first source/drain contact (826,829) prior forming the gate contact opening (834), the forming of the source/drain contact via comprising: etching the first ESL and the second dielectric layer to form a source/drain contact via opening to expose the first source/drain contact; recessing the first source/drain contact to extend the source/drain contact via opening into the first source/drain contact such that the source/drain contact via opening undercuts the first ESL; and after the recessing, depositing a metal fill layer into the source/drain contact via opening.  
However, in the same semiconductor device manufacturing field of endeavor, Hsieh discloses forming a second conductive region 234 (S/D contact via) through an ILD 246 and an etch stop layer 244 to couple to a first conductive region 232 contacting a S/D region 207 in Fig. 14 prior forming an opening for an interconnect 252 on a gate structure 238 in Fig. 15. Wherein the forming of the source/drain contact via (Hsieh’s 234 in Fig. 14) comprising: etching the first ESL (Hsieh’s 244) and the second dielectric layer (Hsieh’s 246) to form a source/drain contact via opening (Hsieh’s 1266 in Fig. 12 by etching described Col. 17, lines 61-65) to expose the first source/drain contact (Hsieh’s 232); recessing the first source/drain contact (Hsieh: recessing with concave top surface 232c in Fig. 13) to extend the source/drain contact via opening (Hsieh’s extending opening 1266*) into the first source/drain contact (Hsieh’s 232); and after the recessing, depositing a metal fill layer (Hsieh’s 234 in Fig. 14 described in Col. 7, lines 42-44) into the source/drain contact via opening (Hsieh’s 1266*).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Hsieh’s Fig. 14, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a source/drain contact via on Wang’s first source/drain contact according to Hsieh’s teaching to provide an electrical connection.
Wang modified by Hsieh does not expressly discloses the source/drain contact via opening (Hsieh’s extending opening 1266* in Fig. 13) undercuts the first ESL (Hsieh’s 244).
However, in the same semiconductor device manufacturing field of endeavor, Frohberg discloses a contact via opening 208 extends through a dielectric layer 204 and an etch stop layer 203 into a conductive trench fill 211. The contact via opening 208 undercuts the etch stop layer 203 in Fig. 2b.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified Hsieh’s extending opening 1266* to undercut the etch stop layer 244 according to Frohberg’s teaching to make the source/drain contact via more reliable.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Frohberg’s Fig. 2b, annotated. 

Regarding claim 21, Wang modified by (Hsieh and Frohberg) discloses the method of claim 1,
wherein the metal fill layer (Hsieh’s 234 in Fig. 14) is deposited into the source/drain contact via opening (Hsieh’s 1266*) in a bottom-up manner such that the deposited metal fill layer (Hsieh’s 234) comprises a mushroom-like top that rises above the first ESL (Hsieh’s 224).  
Wang modified by (Hsieh and Frohberg) does not expressly discloses the deposited metal fill layer (Hsieh’s 234) comprises a mushroom-like top.
However, Applicant has not presented persuasive evidence that the claimed shape of mushroom-like top of the metal fill layer is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed shape of mushroom-like top of the metal fill layer produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) in MPEP 2144.04.
 Thus, it would have been obvious to add the claimed shape of mushroom-like top of the metal fill layer to the rest of the claimed invention. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, of record, hereinafter Wang) in view of Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) and in further view of Shih-Wen Huang et al., (US 2019/0157405 A1, hereinafter Huang).
Regarding claim 16, Wang discloses a semiconductor structure (in Fig. 14), comprising:
a gate structure (806), 
a first source/drain feature (S/D region 810) adjacent the gate structure (806);
a first dielectric layer (ILD 820) over the gate structure (806) and the first source/drain feature (810), 
a first etch stop layer (ESL) (830) over the first dielectric layer (820), and 
a second dielectric layer (ILD 832) over the first ESL (830); 
a first source/drain contact (contact made of glue or barrier layer 826 and metal layer 828) disposed over the first source/drain feature (810) and extending through the first dielectric layer (820); and
a second source/drain feature (S/D region 812 in Fig. 13); 
a second source/drain contact (contact made of glue or barrier layer 826 and metal layer 829) that extends through the first dielectric layer (820) to come in contact with the second source/drain feature (812); and 
…
a common rail contact (contact made of glue or barrier layer 840 and metal layer 842 in Fig. 14) extending through the second dielectric layer (832), the first ESL (830), and the first dielectric layer (820) to come in contact with the gate structure (806), 
wherein a portion of the common rail contact (portion of 840, 842) is disposed on a top surface of the first source/drain contact (a top surface of the 826, 828) …
Wang does not expressly disclose a source/drain contact via that extends through the first ESL (830) and the second dielectric layer (832) to come in contact with the second source/drain contact (826, 829), … wherein top surfaces of the source/drain contact via and the common rail contact are coplanar.
However, in the same semiconductor device field of endeavor, Hsieh discloses a second conductive region 234 (S/D contact via) that extends through an etch stop layer 244 (first ESL) and an ILD 246 (second dielectric layer) to come to in contact with a first conductive region 232 (second source/drain contact) on a S/D region 207 in Fig. 14. wherein the second conductive region 234 (S/D contact via) extends into the first conductive region 232 (second source/drain contact).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a source/drain contact via on Wang’s second source/drain contact according to Hsieh’s teaching to provide an electrical connection.
Wang modified by Hsieh does not expressly discloses wherein top surfaces of the source/drain contact via (of Hsieh’s 234 in Fig. 14) and the common rail contact (Wang’s 840, 842 in Fig. 14) are coplanar.
However, in the same semiconductor device field of endeavor, Huang discloses
a source/drain contact structure 244A of an FinFET 500A and a contact structure 244B coupled with another source/drain of the FinFET 500A and a metal gate 256B of another FinFET 500Bin Fig. 2F. Top surfaces of the source/drain contact structure 244A and contact structure 244B are coplanar. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

			Huang’s Fig. 2F, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the top surfaces of the source/drain contact via (of Hsieh’s 234 in Fig. 14) and the common rail contact (Wang’s 840, 842 in Fig. 14) are coplanar according to Huang’s teaching to easy the up level interconnection process. 
wherein the common rail contact (Wang’s 840, 842 in Fig. 14) spans over the first source/drain contact (Wang’s 826, 828) and the gate structure (Wang’s 806).
Regarding claim 17, Wang modified by (Hsieh and Huang) discloses the semiconductor structure of claim 16,
wherein the common rail contact (Wang’s 840, 842 in Fig. 14) spans over the first source/drain contact (Wang’s 826, 828) and the gate structure (Wang’s 806).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, hereinafter Wang) in view of Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) and in further view of Shih-Wen Huang et al., (US 2019/0157405 A1, hereinafter Huang) and Yu-Hung Lin et al., (US 2016/0043035 A1, of record, hereinafter Lin).
Regarding claim 18, Wang modified by (Hsieh and Huang) discloses the semiconductor structure of claim 16,
wherein the first source/drain contact (Wang’s 826, 828) comprises cobalt (828 comprises Co described in [0042]), 
wherein the common rail contact (Wang’s 840, 842) comprises a glue layer (Wang’s glue or barrier layer 840) and a metal fill layer (Wang’s 842), 
wherein the glue layer (Wang’s 840) comprises a titanium layer (Wang’s 840 comprises Ti described in [0050]) …
wherein the metal fill layer (Wang’s 842) comprises tungsten (Wang’s 842 comprises W described in [0050]).  
Wang modified by (Hsieh and Huang) does not expressly disclose wherein the glue layer (Wang’s 840) further includes a titanium nitride layer, 
However, in the same semiconductor device manufacturing field of endeavor, Lin discloses an adhesion layer 26 in Fig. 5 made with Ti is deposited by PVD described in [0014] and a barrier layer 28 made with TiN is deposited by CVD described in [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the Lin’s barrier layer made with TiN to improve material diffusion.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, of record, hereinafter Wang) in view of Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) and in further view of Shih-Wen Huang et al., (US 2019/0157405 A1, hereinafter Huang) and Kai Frohberg et al., (US 2008/0026564 A1, hereinafter Frohberg).
Regarding claim 19, Wang modified by (Hsieh and Huang) discloses the semiconductor structure of claim 16, 
wherein the source/drain contact via (Hsieh’s 234 in Fig. 14 as addressed in claim 16) extends into the second source/drain contact (Hsieh’s 232).  
Wang modified by (Hsieh and Huang) does not expressly wherein a portion of the source/drain contact via (of Hsieh’s 234 in Fig. 14) undercuts the first ESL (Hsieh’s etch stop layer 244). 
However, in the same semiconductor device field of endeavor, Frohberg discloses a portion of a conductive via 206 undercuts an etch stop layer 203 in Fig. 2d.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified Hsieh’s source/drain contact via 234 to undercut the etch stop layer 244 according to Frohberg’s teaching to make the source/drain contact via more reliable.
Regarding claim 20, Wang modified by (Hsieh, Huang and Frohberg) discloses the semiconductor structure of claim 19,
wherein the source/drain contact via (Hsieh’s 234 in Fig. 14 as implemented on the Wang’s 826, 829 in 830 and 832 in Fig. 13) is spaced apart from the common rail contact (Wang’s 840, 842 filling in the composite opening 838 in Fig. 13) by the first ESL (Wang’s 830) and the second dielectric layer (Wang’s 832).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 3, the references of the Prior Art of record (US 2019/0164813 A1 to Wang in combination of US 10,083,863 B1 to Hsieh, US 2019/0157148 A1 to HSIEH, US 2019/0164829 A1 to Yang and US 2016/0043035 A1 to Lin) and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the of claim 3, “wherein the forming of the source/drain contact via further comprises: … (HSIEH teaches, performing a first implantation process to implant a semiconductor dopant into metal material 266 in Fig. 2G described in [0050]); after the performing of the first implantation process, depositing a glue layer over the metal fill layer; depositing a buffer layer over the glue layer; and after the depositing of the buffer layer, planarizing the workpiece to remove the glue layer and the buffer layer” as recited in Claim 3, in combination with the remaining features of base claim 1.
Regarding claim 4-8, as this inherit the allowable subject matter from claim 3.

Reasons for Allowance
Claims 9, 11-15 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant combines the allowable subject matters in claim 10 into the claim 9, the most relevant prior art references (US 2019/0164813 A1 to Wang in combination of US 10,083,863 B1 to Hsieh, US 2019/0157148 A1 to HSIEH, US 2019/0164829 A1 to Yang and US 2016/0043035 A1 to Lin) substantially teach some of limitations in claim 9, but not the limitations of “wherein the first source/drain contact remains covered by a portion of the first ESL; and after the etching, cleaning the common rail opening using a first wet clean process” recited in claim 9 as indicated in the previous Non-Final Office Action dated on 5/13/2022. Therefore, the claim 9 is allowed.
Regarding claims 11-15 and 22, they are allowed due to their dependencies of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898